COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        ML DEV, LP, incorrectly named ML Development, LP Window DEV
                            GP, LLP, IGLOO Partners #11, LP Beamer Road Partners, LLP,
                            Dixie Farm Partners, LLP, Blipm Base Project, LP HYAS Corporation
                            LP, Katy I-10 Prairie Partners, LP, Waller XYZ LP, Rancho General
                            Inc v. Ross Dress for Less, Inc.

Appellate case number:      01-20-00773-CV

Trial court case number: CV20-09-0018

Trial court:                506th District Court of Waller County

        Appellee, Ross Dress for Less, Inc., has filed a motion requesting that our Court consider
this appeal on the original papers without submission of briefs. In the alternative, appellee requests
that we order expedited briefing providing that (a) appellants opening brief is due within 5 days
after the record is filed, (b) appellee’s response brief is due 5 days after appellants’ brief is filed,
and (c) no reply brief is permitted. The motion is DENIED.
         As provided in the notice sent by this court on November 20, 2020, appellants’ opening
brief is due on December 10, 2020. Appellee’s response brief shall be due within 20 days of the
filing of appellants’ brief. To expedite the resolution of this case, no reply brief is permitted and
no extensions shall be granted.
        It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau______
                                Acting individually


Date: __December 3, 2020____